Citation Nr: 0502299	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-08 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from March 1972 to February 1974.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).    

This case was remanded in March 1998 and has been returned to 
the Board for review. 


FINDINGS OF FACT

1.  The veteran was born in May 1951 and has a college degree 
in education.

2.  The veteran's occupational experience includes work in 
education; he is currently retired.

3.  The veteran's disabilities include schizophrenia, 
chronic, undifferentiated type with depressed features; 
substance use disorder; alcohol and cocaine abuse, now 
evaluated as 100 percent disabling; fracture of the left hand 
and right frontal scar, both evaluated as non compensably 
disabling.

4.  The manifestations of the veteran's disabilities are so 
severe as to preclude gainful employment consistent with his 
age, education and occupational experience; this status is 
likely to be permanent.


CONCLUSION OF LAW

The veteran is 100 percent disabled and is unemployable by 
reason of permanent and total disability.  38 U.S.C.A. 
§§ 1502, 1521 (2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

Private medical records dated in May 1977 show that the 
veteran received treatment for depressive neurosis.  

National Guard records show that while in training in June 
1977, the veteran received treatment for depressive neurosis.   

A VA examination was conducted in September 1977.  The report 
relates that the veteran began receiving psychiatric 
treatment in May 1977.  The diagnosis was acute schizophrenia 
episodes, now in partial remission of symptoms.  Since then 
the veteran has been receiving treatment for variously 
diagnosed psychiatric disorders.  

The record contains VA outpatient records that date between 
1986 and 1993.  These records relate that the veteran 
received supportive therapy for his schizophrenia and 
depression.  The diagnoses included schizophrenia, alcohol 
abuse, and depression.  In October 1991, he received 
inpatient care for his psychiatric disorder.  In September 
1993, the veteran was hospitalized for 22 days for 
exacerbation of his psychiatric disorder.  He was referred 
due to depression related to his recent divorce.  He had been 
drinking heavily.  The discharge diagnoses included alcohol 
dependence, continuous; major depression with psychotic 
features, recurrent; costochondritis; common cold; 
hypercholesterolemia; and hypertriglyceridemia.  The Global 
Assessment of Functioning (GAF) current score was 60 and 50 
for the past.  

VA examinations were conducted in March 1992.  On the general 
medical examination, the veteran reported that in 1982, he 
fractured bones in his left hand. A closed reduction was 
performed.  The left hand was casted and healed without 
sequelae.  The examiner also noted well-healed superficial 
frontal scars that measured 4-centimeters.  The diagnoses 
were fractured left hand bones, no sequelae and right frontal 
scar, superficial of old trauma, no residuals.  

At the psychiatric examination, the veteran reported his 
medical history and symptoms.  His symptoms included 
depression, paranoia, lack of energy, lack of interest in 
family, and preoccupation with religion.  He reported that he 
retired as teacher due to mental incapacity.  He indicated 
that his alcohol intake had increased.  He had recently 
attempted suicide by OD on Doxepin.  On examination, he was 
described as clean, alert, and oriented by 3.  His affect was 
blunted and his mood was depressed.  His attention and 
concentration were good.  There were no hallucinations.  He 
was not suicidal or homicidal.  His judgment and insight were 
fair.  He exhibited good impulse control.  The veteran was 
considered competent to handle VA funds.  The diagnoses were 
schizophrenia, chronic, undifferentiated type, and alcohol 
dependence in partial remission.  The current GAF score was 
50 and 60 for the past.  

The record contains a May 1993 letter from a school 
superintendent.  The superintendent indicated that the 
veteran was a schoolteacher from 1982 until his resignation 
in 1992.  

The record contains an August 1994 private evaluation.  The 
veteran reported his medical history and symptoms.  His 
symptoms included paranoia, broadcasting, suicidal, 
depression, social isolation, decreased concentration, 
thought blocking, anxiety, depression, insomnia, auditory 
hallucinations, loss of appetite, uneasiness, irritability, 
and fatigue.  On examination, it was noted that his thinking 
was illogical and incoherent.  He showed suicidal ideations.  
There were no homicidal ideations.  He presented paranoid 
ideas and there was evidence of thought blocking.  He was 
unable to tell the date, repeat digits forward and backwards, 
or repeat 5 words after 5 minutes.  His concentration and 
general knowledge was not consistent with his education.  The 
diagnoses were paranoid schizophrenia and history of 
costochondritis.  The examiner commented that the veteran was 
unable to handle his funds.  

VA outpatient records dated between 1994 and 1995 show that 
the veteran received psychiatric treatment for variously 
diagnosed disorders including dysthymic disorder, 
schizophrenia, depression, atypical psychosis, and major 
depression with psychotic features.  He was hospitalized in 
October 1995 for exacerbation of his psychiatric disorder.  

A VA examination was conducted in October 1995.  The examiner 
noted that the veteran's claims folder and volume 1 of his 
medical records were not available.  The veteran reported his 
medical history.  On examination, it was noted that he was 
unclean and unshaven.  He was cooperative and alert but not 
spontaneous.  He looked sad and depressed.  He mentioned 
hearing voices but was not actively hallucinating.  He was 
oriented in all 3 spheres.  His memory was considered 
preserved.  His judgment was considered preserved.  He 
differentiated well between right and wrong.  The diagnoses 
were substance use disorder, alcohol dependence in alleged 
remission, and major depression.  The GAF score was 60.

A personal hearing was held at the RO in September 1995.  The 
veteran reported his medical history and symptoms.  He 
indicated that conflicts had arisen in his family 
relationships.  His sister had recently prevented him from 
moving in with his parents.  He reported that he was 
receiving continuing psychiatric treatment on an outpatient 
basis.  He had not been hospitalized since 1993.  

VA outpatient records dated between 1996 and 1999 show that 
the veteran continued to receive medical care.  In March 
1996, the veteran was hospitalized due to his psychiatric 
disorder.  On discharge, the examiner commented that the 
veteran was unemployable.  The diagnosis was schizophrenia, 
chronic, undifferentiated type.  The current GAF score was 70 
and the past was 45.  He also received inpatient care in 
February 1996 and November 1997.  In October 1998, the 
veteran reported that he was receiving psychiatric care 
through the state health plan.  He also admitted to cocaine 
use.  In February 1999, it was noted that he had tested 
positive for cocaine in June 1998.  The diagnosis included 
cocaine abuse.  

A VA examination was conducted in September 1999.  It was 
noted that he had been hospitalized for psychiatric reasons 9 
times in the past 10 years.  On examination, he was clean, 
bearded, adequately dressed and groomed.  He was alert, and 
oriented times three.  His mood was depressed.  His memory 
was fair.  His speech was clear.  His affect was blunted.  
His attention was good.  His concentration was fair.  He was 
not hallucinating.  His judgment and insight were fair.  He 
exhibited good impulse control.  He was not suicidal or 
homicidal.  The diagnoses were schizophrenia, chronic, 
undifferentiated type with depressive features and substance 
use disorder; alcohol and cocaine abuse.  The GAF score was 
65.  

A social and industrial survey was conducted in October 1999.  
The veteran and some neighbors were interviewed.  It was 
reported that, while he would sometimes perform errands for 
himself or his neighbors, he was known to have periods of 
isolation.  He had not worked for many years.

A report of outpatient treatment in July 2002 describes the 
veteran as having a severe psychiatric condition which 
renders him unemployable with respect to his past occupation 
as a teacher.


Criteria and Analysis

To establish eligibility for pension purposes, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education and work experience.  
Unemployment does not, in and by itself, constitute 
eligibility for pension purposes.

The U.S. Court of Appeals for Veterans Claims (Court), has 
held that VA adjudicators, when considering a claim for 
entitlement to nonservice-connected pension benefits, must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if 
the veteran is not unemployable, whether there exists a 
lifetime disability which would render it impossible for an 
average person to follow a substantially gainful occupation, 
i.e., a "subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 
1521(a); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See 
also Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran was born in May 1951.  He is, therefore, now 53 
years old.  He has an college degree and occupational 
experience as a teacher .  

In a June 2002 rating decision, the RO assigned the 
following: a 10 percent rating under Diagnostic Code 9204 for 
schizophrenia, chronic, undifferentiated type with depressed 
features; substance use disorder; alcohol and cocaine abuse; 
a 0 percent rating under Diagnostic Code 5299-5215 for 
fracture left hand bones, no sequela; and, a 0 percent rating 
under Diagnostic Code 7800 for right frontal scar, 
superficial old trauma, no residuals.  The combined non-
service-connected disability was 10 percent.  The RO denied a 
permanent and total rating, noting that the veteran's 
disabilities were not severe enough to prevent gainful 
employment.

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  

Effective November 7, 1996, the criteria for rating 
psychiatric disabilities were revised.  The application of 38 
C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment was not affected by this change in the law.  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to November 7, 1996, the Board may apply 
only the previous version of the rating criteria.  As of 
November 7, 1996, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 100 percent evaluation 
is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed.Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996).  38 U.S.C.A. § 7104(d)(1) (West 
1991).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.  This provision is not included 
in the current regulations, as amended in 1996.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In regard to industrial impairment, it has been noted that 
the veteran has experienced problems in maintaining 
employment.  The most recent VA assessment indicated that the 
veteran was unemployable.  The 1999 social and industrial 
survey depicts the veteran as somewhat isolated and sometimes 
displaying visible psychiatric impairment in speech and 
mannerisms.  Further, his personal hygiene varied.  In 
recounting his symptoms, the veteran did not indicate 
problems involving routine behavior, self-care, or 
conversation.  There were no manifestations of 
disorientation.  The examiners indicated that the veteran was 
oriented to time, place, person, and situation.  His memory 
and concentration were considered fair.  

In considering his social impairment, the veteran is having 
significant difficulties in maintaining stable relationships.  
He was unable to sleep well.  In the past, he consumed 
alcohol excessively.  He avoided people.  He had had 
difficulty in getting along with his family.  He exhibited 
anxiety and he had recurrent bouts of depression accompanied 
by suicidal ideation.  However, it had been some years since 
he had the impulse or plans to harm himself.    

The GAF scores assigned over the relevant period have ranged 
from 45 to 65.  GAF scores are not controlling, but must be 
accounted for as they represent the assessment of trained 
medical observers.  Scores such as the veteran's show serious 
social and occupational impairment, "unable to keep a job."  
More than one observer has stated that the veteran is, in 
effect, unemployable due to his psychiatric symptoms.  The 
Board finds that, at the least, the overall picture more 
nearly approximates the criteria ("total occupational and 
social impairment") for a 100 percent rating.  

The RO has rated the veteran's left hand fracture under 38 
C.F.R. § 4.71a, Diagnostic Code 5215, for limitation of 
motion of the wrist.  Under this diagnostic code, a 10 
percent evaluation may be assigned for palmar flexion limited 
in line with the forearm, and for dorsiflexion less than 15 
degrees.  A 10 percent evaluation is the only assignable 
rating under this diagnostic code for both the major and 
minor extremities.  

The record does not show that limitation of motion is 
present.  The Board has considered DeLuca v. Brown, 8 Vet. 
App. 202, which addresses functional loss due to pain and the 
regulations 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45.  
Importantly, as noted, the examination in 1992 indicated that 
there were no sequelae.  Objective evidence of excess 
fatigability, incoordination, instability, weakened movement, 
or other manifestations that might demonstrate additional 
functional impairment have not been shown.  

In regard to the frontal scars, during the pendency of the 
veteran's appeal, VA promulgated new regulations concerning 
the evaluation of skin disabilities, including scars, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (to be codified at 38 C.F.R. pt. 4).  As noted above, 
when amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, prior to August 30, 2002, the 
Board may apply only the previous version of the rating 
criteria.  As of August 30, 2002, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

Under the criteria that were in effect prior to August 30, 
2002, a disfiguring scar of the head, face or neck warrants a 
10 percent rating when that scar is either moderate in 
severity, or disfiguring; a noncompensable evaluation is 
warranted when that scar is slight.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, in effect prior to August 30, 2002.  

Under the revised criteria, a 10 percent rating is 
appropriate for one characteristic of disfigurement (that is, 
the scar is disfiguring); a scar that is not disfiguring 
(that is, the equivalent of slight) is considered to be 
noncompensable.  38 C.F.R. § 4.118, Diagnostic Code 7800, in 
effect as of August 30, 2002; see 38 C.F.R. § 4.31 (2004), 
whereby a zero (noncompensable) evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  The differences between the diagnostic criteria that 
were in effect prior to August 30, 2002, and that were in 
effect as of that date, are not substantive with regard to 
the assignment of a 10 percent rating.

In the instant case, the medical evidence does not 
demonstrate that the veteran's scar is in any manner 
disfiguring.  A compensable evaluation requires some manner 
of disfigurement, under either the old or revised diagnostic 
criteria.  In the absence of any such disfigurement, a 
compensable evaluation cannot be assigned.  Diagnostic Code 
7804 also provides that a superficial scar may be rated at 10 
percent when painful on examination; however, in the instant 
case, there was no objective evidence of tenderness.  
Accordingly, the Board agrees with the noncompensable rating 
assigned for the frontal scar.  38 C.F.R. § 4.3.
The veteran was treated in the past for drug and alcohol 
abuse.  However, the RO has properly determined that these 
disabilities are due to willful misconduct.  38 C.F.R. 
§ 3.301(c)(2) provides that alcohol abuse is considered 
willful misconduct (thus precluding pension benefits) but 
that "[o]rganic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin."  38 C.F.R. 
§ 3.301(c)(3) contains similar language applicable to drug 
abuse.  Therefore, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be considered as a disability for purposes 
of pension benefits.  

In light of the above findings, it is evident that the 
veteran has a single disability that is totally disabling.  
Therefore, the veteran meets the objective standard as 
outline in the regulations.  38 U.S.C.A. § 1502(a)(1); 38 
C.F.R. § 4.16.  Furthermore, a review of his medical history 
relates that the veteran's psychiatric disability has been 
ongoing for many years and his degree of disablement is 
likely to be permanent in nature.  The medical opinions of 
records that refer to his ability to work indicate that he is 
unemployable.  The Board finds that the medical examination 
reports provides an overall impression of a severely 
incapacitated individual and reflects that the disorders 
which the RO rated are reasonably certain to continue at the 
same degree of impairment throughout the veteran's lifetime.  
38 U.S.C.A. § 1502.  Based upon the veteran's past work 
history and education, the limiting factors caused mainly by 
his psychiatric disability prevent him from maintaining 
employment and that such will likely continue for the 
remainder of his life. 

ORDER

A permanent and total disability rating for pension purposes 
is granted. 


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


